       Case 2:18-cr-00267-SSV-MBN Document 92 Filed 06/04/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                      NO. 18-267

    BRANDON LIVAS                                         SECTION “R” (5)



                         ORDER AND REASONS


       The Court has received defendant Brandon Livas’s motion for

compassionate release.1 The government opposes the motion. 2

       Livas pleaded guilty to bank larceny, 3 based on a scheme in which

patients’ personal identifying information was used to procure debit cards

and facilitate fraudulent transactions worth over $200,000.4 On October 2,

2019, the Court sentenced Livas to fifteen months’ imprisonment.5 Livas was

imprisoned at Oakdale II FCI, with an expected release date of September

29, 2020. 6




1     R. Doc. 89.
2     R. Doc. 91.
3     See R. Doc. 57 at 1; see also R. Doc. 1 at 1-2.
4     See R. Doc. 55 at 1-2.
5     See R. Doc. 75 at 1-2.
6     See     Inmate      Locator,      Federal       Bureau of      Prisons,
https://www.bop.gov/inmateloc/ (last visited June 2, 2020).
     Case 2:18-cr-00267-SSV-MBN Document 92 Filed 06/04/20 Page 2 of 3



      On May 3, 2020, Livas moved for compassionate release under 18

U.S.C. § 3582(c)(1)(A).7 This statute permits a court, broadly, to “reduce the

term of imprisonment . . . if it finds that . . . extraordinary and compelling

reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1). Livas argues

that “[t]he COVID-19 pandemic constitutes an extraordinary or compelling

circumstance supporting a reduction or modification of [his] sentence.”8

Specifically, he contends that he “has significant health issues” that make

him “particularly vulnerable to COVID-19 and susceptible to an adverse

outcome should he contract the illness.” 9 Livas submitted to the Bureau of

Prisons an administrative request asking for home confinement on March

31, 2020, 1 0 but as of the date of his motion, the BOP had taken “no action on

his request.” 1 1 He thus asked the Court that “his sentence be reduced or

modified so that he is immediately released from FCI Oakdale and

transferred to home confinement for the remainder of his sentence.”1 2

      But Livas has already received from the BOP the primary relief he

requested. The government now reports that on May 11, 2020—before it filed




7     See R. Doc. 89 at 1; R. Doc. 89-1 at 3.
8     See R. Doc. 89-1 at 4 (emphasis removed).
9     See id. at 3.
10    See id. at 4; R. Doc. 89-2.
11    See R. Doc. 89-1 at 4.
12    See R. Doc. 89 at 1.
                                      2
     Case 2:18-cr-00267-SSV-MBN Document 92 Filed 06/04/20 Page 3 of 3



its response—Livas was released from BOP custody, 1 3 and will begin the

halfway house portion of his sentence in New Orleans on July 6, 2020.1 4 The

government thus argues that Livas’s motion is moot. 1 5 And indeed, Livas has

not sought leave to file a reply contesting the government’s response.

Because Livas was granted the relief he requested, the Court finds that his

motion is moot.

     For the foregoing reasons, the Court DISMISSES defendant’s motion

AS MOOT.



          New Orleans, Louisiana, this _____
                                        4th day of June, 2020.



                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




13   See R. Doc. 91 at 1-2.
14   See id. at 2.
15   See id. at 1-2.
                                     3
